Filed 6/11/21 In re R.C. CA4/2
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 In re R.C., a Person Coming Under the
 Juvenile Court Law.

 SAN BERNARDINO COUNTY
 CHILDREN AND FAMILY SERVICES,                                           E076567

          Plaintiff and Respondent,                                      (Super.Ct.No. J276102)

 v.                                                                      OPINION

 G.C.,

          Defendant and Appellant.


         APPEAL from the Superior Court of San Bernardino County. Steven A. Mapes,

Judge. Affirmed.

         Suzanne Davidson, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Michelle D. Blakemore, County Counsel and David Guardado, Deputy County

Counsel for Plaintiff and Respondent.




                                                             1
       Defendant and appellant G.C. (mother) appeals from an order terminating her

parental rights over her child R.C. She argues that the juvenile court should have instead

applied the beneficial parental relationship exception and selected a “more appropriate
                                                          1
permanent plan such as legal guardianship.” We affirm.

                                    I. BACKGROUND

       The child came to the attention of plaintiff and respondent San Bernardino County

Children and Family Services (CFS) in May 2018, when the child was four years old.

Mother had been arrested for child endangerment and drunk driving after an incident

where she reportedly forced the child to run alongside her vehicle as she drove and yelled

profanities and taunts about how he ran. By the time law enforcement arrived, the child

was in the back seat of the car, but was not secured properly, and mother had shoved

bottles of alcohol under the child’s car seat. When interviewed, the child confirmed that

mother had been drinking alcohol, “‘but not in the car, in the house.’” He stated that

when he told mother he did not want to run anymore, she cursed and hit him in the head,

causing his head to hurt. The child also said that mother had told him “‘I wish you can
                                                         2
die.’” The child’s father’s whereabouts were unknown. Based on CFS’s initial

investigation, the child was detained and placed into foster care.




       1
           Undesignated statutory references are to the Welfare and Institutions Code.
       2
        The child’s father is not party to this appeal, so he will be discussed only as
necessary for context.

                                              2
       CFS filed a dependency petition for the child, alleging as to mother that he came

within section 300, subdivisions (a) (serious physical harm), (b)(1) (failure to protect),

and (c) (serious emotional damage). At the jurisdiction stage, mother pleaded no contest

to amended allegations, and the juvenile court sustained the petition as amended.

Specifically, the juvenile court found that the child came within section 300, subdivisions

(a) and (b) based on the finding that, “while in the care and custody of [mother], [the

child] was struck on the side of the head resulting in him having pain.” The juvenile

court further found that the child came within section 300, subdivision (c) based on the

finding that mother “used inappropriate verbiage in disciplining the minor that caused

him to suffer emotionally.” Reunification services were ordered for mother, with

supervised visitation set at twice weekly for two hours.

       At the six-month review stage, CFS reported mother had engaged in services, but

that it was “still undetermined” whether she was benefitting from them. Mother had been

diagnosed with an unspecified personality disorder with “[p]atterns consistent with

Obsessive-Compulsive Personality Disorder, Narcissistic Personality Disorder, and to a

lesser extent Histrionic Personality Disorder.” Despite therapy, mother still repeatedly

demonstrated a lack of “insight” and “emotionally abusive behaviors toward the child.”

For example, during visitation, she would “continuously” use a “monster voice” that

frightened the child. Also, she tended to “fixate on a specific task” until the child

“complies or throws a tantrum.” She also repeatedly used gifts as bribes and discussed

case matters with the child, despite instructions not to do so. The caregivers supervising



                                              3
visitation expressed that “they constantly feel as if they are having to parent both [the

child] and the mother during the visits.” Mother demonstrated an inability to link her

own “child like behaviors” to behavioral issues the child demonstrated in the caregiver’s

home, which tended to regress after visits.

       CFS recommended that reunification services continue, but that the visitation take

place in a therapeutic setting, rather than under the supervision of the caregivers. The

juvenile court ultimately ordered mother to have visitation one time per week for four

hours, supervised by CFS or in a therapeutic setting.

       At the twelve-month review stage, CFS recommended that mother’s services be

terminated. Mother continued to demonstrate “very little insight” into the reasons for the

dependency, giving different answers as to what happened for the child to be removed

depending on who was asking, and “presenting at times as if she does not know why she

has an open case.” Moreover, she continued to “display[] emotionally abusive patterns of

behavior” toward the child. The social worker observed that “mother has a fun time

playing with her son” during visits, but that she “does not talk to [the child] as a mother

talks to a child, but as a mother wanting to make a good impression because she is being

watched.” Instead of engaging with the child, she would “quote what her therapist has

told her to say to her son when talking to him.” A psychological evaluation reported that

mother’s “style of interacting with her son is controlling (in play, what emotions he can

display) and her form of discipline is verbally and emotionally abusive at times.” For

example, mother fixated on the notion that for the child to be returned to her care, he had



                                              4
to say “I miss you” to her. During a visit, she focused on coaching the child to say that

he misses her to the point that she “inadvertently was non-compliant with the visitation

rules.”

          After a contested 12-month status review hearing in July 2019, the juvenile court

ordered mother to receive additional reunification services, including “confrontational

therapy” aimed at addressing her personality disorder, as had been recommended by a

previous psychologist. It further ordered mother to have supervised visitation with the

child for three hours per week and one hour per week in a therapeutic setting.

          At the 18-month status review stage, CFS again recommended that the juvenile
                                                                     3
court terminate mother’s services and set a section 366.26 hearing. Mother’s family

therapy with the child was terminated as unproductive after several weeks in a row when

the child was “resistant to engage and requiring constant redirection.” The therapist

observed that mother had been “resistant at times to the suggestions provided by [the]

clinician,” and continued “to require redirection at times to validate [the child’s]

feelings.” Mother began her separate “confrontational therapy” as ordered, but she

ceased attending in March 2020, expressing that she was uncomfortable attending video

sessions (as was necessary due to the pandemic) and that she did not feel she could make

“‘more changes.’”




          3
        The initial 18-month status review hearing was held in November 2019, but the
matter was set for contest and, apparently due to the pandemic, was not heard until
September 2020.

                                               5
       CFS reported that mother’s visits with the child continued to be problematic.

Mother’s behavior was rigid and controlling, and she sometimes used emotionally
                                                                            4
manipulative threats to get the child to behave in the manner she wanted. The social

worker observed that mother “is constantly dictating everything from the way he chews

his food to the path he takes to the playground.” She “constantly use[d] scare tactics to

control [the child] such as making him say a prayer every time he steps foot on a

playground so he doesn’t get hurt and if he does get hurt, it is because he didn’t say a

prayer.” “Usually the visits are [the child] saying what he wants, [mother] trying to

convince him to do something else, trying to make it sound more appealing so he does

want to . . . do that, and then [the child] still wanting to do what he originally wanted with

mom now giving in for a limited amount of time.”

       When visits had to be conducted remotely due to the pandemic, mother sometimes

refused to use the video conferencing application, believing that people were using it to

spy on her. Mother also resisted conducting visits by phone in the required manner,

trying to get the child to turn off the speakerphone and refusing to acknowledge that even

remote visitation had to be supervised. During remote visits, mother would spend the

“majority of the visit focusing [on] or accusing the caregiver” of things like spying on her




       4
          For example, on one occasion when the child was not as enthusiastic to see her
as she wanted, she told him “If you are not happy to visit mommy, I can leave...Mommy
will just leave if you aren’t excited to see her.” On another occasion, mother told the
child that “since mommy has been in so much stress because you are not with her,
mommy’s body is shutting down and I can’t eat the things I used to.”

                                              6
or “messing with” her computer’s settings. When the child did not respond to her the

way she wanted, she would “end the call, yell at him[,] or change the subject.”

       After a contested hearing in September 2020, the court terminated mother’s

reunification services and set a section 366.26 hearing. Mother’s visitation was reduced

to twice a month for two hours.

       In a November 2020 report submitted in advance of the section 366.26 hearing,

CFS recommended that parental rights be terminated to free the child for adoption by his

caregivers. The child had been placed with the prospective adoptive parents for two

years and five months as of the time of the report. While in their care, the child had been

diagnosed with and was receiving treatment for a variety of developmental and mental

health challenges, including posttraumatic stress disorder. The social worker observed “a

mutual attachment” between the child and the caregivers, and the child seemed to

“recognize them as his parental figures.” When the child was asked about adoption, he

expressed that he wanted to live with his prospective adoptive parents but continue to
                                  5
maintain contact with his mother. The social worker and the child “discussed him being

able to see his mother but her having to be appropriate with him.” The child “appeared to

understand and accept” that answer, and “indicate[d] he did not want to be alone with

[mother].”


       5
          The caregivers who became the child’s prospective adoptive parents are
members of the child’s extended family, and they indicated their intention to “ensure that
[the child] maintains a bond with his family.” They intended to be “cautious” with visits
with mother, and were aware that [the child] is “not to be left alone with [mother] at any
time or situation.”

                                             7
       Mother continued to demonstrate concerning behavior in relation to the caregivers

and the child, on one occasion appearing uninvited at the caregiver’s parents’ home,

demanding to see the child (who was not there at the time). The caretakers also learned

that mother had registered to vote using their address. The social worker expressed

concern that such “stalking” behavior could risk the stability of the child’s placement.

Mother’s behavior during visits continued to cause a “negative emotional effect on the

child.” She also would speak about the case to the child, including by “telling [him] that

he is not being adopted.” After visits with mother, the child would display

“developmental regression,” acting more like a three or four year old than a seven year

old.

       At the contested section 366.26 hearing in February 2021, the juvenile court

ordered parental rights terminated, finding that the child was specifically adoptable and

that none of the exceptions to adoption applied.

                                    II. DISCUSSION

       Mother contends the juvenile court erred by selecting adoption as the child’s

permanent plan, arguing that it should instead have concluded that the beneficial parental

relationship exception to adoption applied. We are not persuaded.

       At a section 366.26 hearing, the juvenile court selects and implements a permanent

plan for a dependent child. (In re Celine R. (2003) 31 Cal.4th 45, 52-53.) “In order of

preference the choices are: (1) terminate parental rights and order that the child be placed

for adoption (the choice the court made here); (2) identify adoption as the permanent



                                             8
placement goal and require efforts to locate an appropriate adoptive family; (3) appoint a

legal guardian; or (4) order long-term foster care.” (Id. at p. 53.) “Whenever the court

finds ‘that it is likely the child will be adopted, the court shall terminate parental rights

and order the child placed for adoption.’” (Ibid.)

       To avoid termination of parental rights, a parent must prove one or more statutory

exceptions apply. (In re Anthony B. (2015) 239 Cal.App.4th 389, 395 (Anthony B.).)

One such exception is the beneficial parental relationship exception set forth in section

366.26, subdivision (c)(1)(B)(i), which applies when “[t]he parents have maintained

regular visitation and contact with the child and the child would benefit from continuing

the relationship.” The parent has the burden of proving his or her relationship with the

child would outweigh the well-being gained in a permanent home with an adoptive

parent. (Anthony B., supra, at pp. 396-397.)

       In determining the applicability of the beneficial parental relationship exception,

the court considers “‘“[t]he age of the child, the portion of the child’s life spent in the

parent’s custody, the ‘positive’ or ‘negative’ effect of interaction between parent and

child, and the child’s particular needs.”’” (In re Marcelo B. (2012) 209 Cal.App.4th 635,

643.) “A showing the child derives some benefit from the relationship is not sufficient

ground to depart from the statutory preference for adoption.” (In re Breanna S. (2017) 8

Cal.App.5th 636, 646.) Furthermore, evidence of frequent and loving contact is not

enough to establish a beneficial parental relationship. (Ibid.) The parent must also show

he or she occupies a parental role in the child’s life. (Ibid.) “The relationship that gives



                                               9
rise to this exception to the statutory preference for adoption ‘characteristically aris[es]

from day-to-day interaction, companionship and shared experiences. Day-to-day contact

is not necessarily required, although it is typical in a parent-child relationship.’” (In re

K.P. (2012) 203 Cal.App.4th 614, 621.)

       Our review of the juvenile court’s ruling incorporates both the substantial

evidence and abuse of discretion standards. We generally review the juvenile court’s

findings as to whether the parent has maintained regular visitation and contact with the

child, as well as the existence of a beneficial parental relationship, for substantial

evidence. (In re Caden C. (May 27, 2021, S255839) __Cal.5th__ [2021 Cal. LEXIS

3522, at *33].) Any factual determinations that underlie the juvenile court’s evaluation

of whether termination of the parental relationship would be detrimental to the child as

weighed against the benefits of adoption are also generally reviewed for substantial

evidence. (In re Caden C. (May 27, 2021, S255839) __Cal.5th__ [2021 Cal. LEXIS

3522, at *34].) But where the juvenile court found the parent failed to carry his or her

burden of proof, the question is more properly stated not in terms of substantial evidence,

but rather “whether the [appellant parent’s] evidence was (1) ‘uncontradicted and

unimpeached’ and (2) ‘of such a character and weight as to leave no room for a judicial

determination that it was insufficient to support a finding.’” (In re I.W. (2009) 180

Cal.App.4th 1517, 1528, disapproved on another ground by Conservatorship of O.B.

(2020) 9 Cal.5th 989, 1010, fn. 7.) The juvenile court’s balancing of factors relating to

detriment is a discretionary decision, properly reviewed for abuse of discretion. (In re



                                              10
Caden C. (May 27, 2021, S255839) __Cal.5th__ [2021 Cal. LEXIS 3522, at *35].) We

will not reverse the juvenile court’s order as an abuse of discretion unless the court made

an arbitrary, capricious, or patently absurd decision. (Bridget A. v. Superior Court (2007)

148 Cal.App.4th 285, 300.)

       The record amply supports the juvenile court’s conclusion that the beneficial

parental relationship exception does not apply. Although mother regularly visited with

the child, the record does not compel the conclusion that she occupies a parental role in

his life. The child was four years old when he was removed from mother’s care. The

day-to-day parental role has now been fulfilled for years by his current caretakers, and

the social worker observed that the child now looks at them as his “parental figures.”

Mother, meanwhile, failed to progress in reunification even to unsupervised visitation.

       Furthermore, even assuming the existence of a parental relationship, we find

nothing arbitrary, capricious, or absurd in the juvenile court’s determination that any

benefits of that relationship were outweighed by the benefits of adoption. Although

mother and child sometimes had “a fun time” during visits, the child’s visitation with

mother was often affirmatively detrimental to him, subjecting him to what supervisors

observed to be emotionally abusive behavior by mother and causing his behavior and

mental health to regress afterwards. There is little if anything in the record to suggest

mother might be prepared to resume custody of the child at any time in the foreseeable

future. (See In re Beatrice M. (1994) 29 Cal.App.4th 1411, 1419 [“The Legislature has

decreed . . . that guardianship is not in the best interests of children who cannot be



                                             11
returned to their parents.”].) Mother has raised no challenge to the juvenile court’s

finding that the child is specifically adoptable, with prospective adoptive parents who

have long been his primary caretakers and who are prepared to offer him a safe and

loving home on a permanent basis. It was well within the boundaries of the juvenile

court’s discretion to find that any detriment from terminating mother’s parental

relationship with the child was outweighed by the benefits of adoption.

                                   III. DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                                               RAPHAEL
                                                                                          J.


We concur:

RAMIREZ
                        P. J.
MILLER
                           J.




                                            12